DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yadroitsau (U.S. Patent Publication NO. 2016/0046077) in view of DehghanNiri et al (U.S. Patent Publication No. 2018/0099333).
	In the case of claim 6, Yadroitsau teaches a method for monitoring an additive manufacturing process (Abstract) multiple images of a source powder in a powder bed were captured with a camera to form a set of camera data in order to monitor the powder bed during manufacturing. The camera data was then used to identify deviations in the height of a powder layer using software and determine whether or not the deviations were significant enough to be unacceptable. (Page 5 Paragraphs 0089-0094)
	Yadroitsau does not each that the identification of deviation was based a machine learning algorithm wherein the algorithm was trained and relative height data generated by measuring deviations between a nominal model of the layer of the powder bed and a scanned layer of the powder bed.
	DehghanNiri teaches a method for monitoring an additive manufacturing process wherein the topography of a layer of a powder bed was formed by depositing a layer of powder onto a powder bed and scanning the layer with a profilometer/laser operatively coupled to an additive manufacturing machine (Abstract). The monitoring method of DehghanNiri comprised scanning a topography of a layer of a powder bed with a profilometer/scanner and comparing the scanned layer with a nominal model/CAD model which is then outputted into a machine learning/detection algorithm to determine is the deviation is within an acceptable predetermined range (Page 3 Paragraphs 0027 and 0030 and Pages 4-5 Paragraphs 0040-0041). The algorithm is then trained/updated using additional correlation data of measures scans to form a correlation database (Page 5 Paragraph 0042) which is used to control an additive manufacturing process (Page 5 Paragraph 0043).
	Based on the teachings of DehghanNiri, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have used the trained machine learning algorithm/correlation database of DehghanNiri as the software used in Yadroitsau to determine acceptable powder layer height/depth deviations because the algorithm of DehghanNiri was a known software in the art for determine acceptable height deviation in a layer of a powder bed during additive manufacturing and therefore one of ordinary skill would have had a reasonable expectation of success in the combination.
	As for claim 7, Yadroitsau teaches that the deciding of an acceptable deviation comprised determining is the deviation was significant (Page 5 Paragraph 0094) and therefore within a pre-set numerical threshold.
	As for claims 8 and 9, Yadroitsau teaches that deviations which had a deviation greater than pre-set numerical threshold where labelled to indicate a presence of a defect and were assigned a severity classification based on the degree of deviations and that these deviations/contours were added to a data set by saving Pages 5-6 Paragraphs 0095-0098 and 0102-0103).
	As for claim 10, as was discussed previously, the measuring of deviations in Yadroitsau in view of DehghanNiri comprised comparing measured layer heights/depths with nominal heights/depths.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yadroitsau in view of DehghanNiri et al and Scime et al (NPL Document, Anomaly detection and classification in a laser powder bed additive manufacturing process using a trained computer vision algorithm).
	In the cases of claims 1-5 they are rejected for substantially the same reasons discussed previously in the rejection of claims 6-10. As was discussed previously, Yadroitsau in view of DehghanNiri render obvious a method for monitoring an additive manufacturing process wherein deviations in the form of powder layer height/depth deviations were identified using a trained machine learning algorithm wherein the algorithm was trained using captured/scanned topographic data of previously deposited layers on a powder bed. However, neither Yadroitsau nor DehghanNiri teach that the data used to form a set of training data was derived from an image of the first powder bed captured with a camera.
	Scime teaches method for monitoring an additive manufacturing process wherein a machine learning/computer vision algorithm is used to automatically detect and classify anomalies which occur during the spreading stage of powder material (Abstract). Scime teaches that images of the powder bed were captured with a camera (Page 115 Section 2. Experimental procedure). Scime teaches that the images were used as training data entered into the algorithm (Pages 116-118 Section 2.3 Selection of training images and Section 3.2 Training).
	Based on the teachings of Scime, at the time the present invention was effectively filed it would have been obvious to one of ordinary skill in the art to have captured images of the first powder bed of Yadroitsau in view of DehghanNiri with a camera because it was known in the art to incorporate images of a powder bed into a machine learning model/algorithm in order to train the algorithm to detect and label anomalies during additive manufacturing.

Conclusion
	Claims 1 through 10 have been rejected. No claims were allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P WIECZOREK whose telephone number is (571)270-5341. The examiner can normally be reached Monday - Friday, 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571)272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL P WIECZOREK/Primary Examiner, Art Unit 1712